I concur in the opinion of MR. JUSTICE TAYLOR.
The late and lamented H.C. Haynsworth, Master in Equity, saw the witnesses and observed their demeanor on *Page 38 
the witness stand, and was convinced from the voluminous testimony taken before him that the decedent entered into the contract with the plaintiff (Respondent) practically as alleged in her complaint. And I feel sure that the said Master was fully cognizant of the governing law in this class of cases, that is, the measure of proof required to establish a parol contract to make a Will, for he cites in his Report the leading cases in this State which govern the quality and measure of proof required in cases of this character. In fact, with the able counsel appearing in this case, he would not have been permitted to overlook the governing law. The Report of the Master (48 printed pages in the Record) reflects his study and understanding of both the established law applicable, and of the testimony.
In confirming the Report of the Master, the learned Circuit Judge, Honorable Philip H. Stoll, emphasized the fact that he had studied the record, and certainly in the light of the citation by him of the case of Erskine v. Erskine, 107 S.C. 233,92 S.E., 465, which paragraph from his Decree is quoted in the opinion of Mr. Justice Taylor, it cannot be successfully contended that Judge Stoll was not fully aware of the measure of proof necessary to establish respondent's case.
Of course where the Master and Circuit Judge reach a conclusion based upon a misconception of the applicable law, then it amounts to an error of law, and this Court will not hesitate to make a finding contrary to that of the Master and Circuit Judge, but where the findings of fact by the Master concurred in by the Circuit Judge are not based upon a misapprehension of the law, and there is ample testimony to sustain their findings, as in this case, it is the established law in this State that their findings of fact will not be disturbed.
I cannot agree with Mr. Justice Stukes that the case ofWhite v. McKnight, 146 S.C. 59, 143 S.E., 552, 553, *Page 39
59 A.L.R., 1297, holds that a Will made without reference to a contract to devise is not competent evidence in a case of this character.
In that case the plaintiff was suing for damages on account of the alleged breach of a contract entered into between the deceased testator and the plaintiff to devise to the plaintiff a certain tract of land. It was admitted that after the alleged contract was entered into the testator conveyed the tract of land in question to a third party, who had no notice of the contract. Since an action for specific performance of the alleged contract could not be maintained, the suit for damages for the breach of the contract was instituted. Parol evidence relating to the contract was inadmissible under the Statute of Frauds, and evidence of part performance of the contract was inadmissible because the action was not one for specific performance on the equity side of the Court. The plaintiff attempted to offer the Will in evidence and claimed that it was a writing relating to the contract which made it admissible in the face of the provisions of the Statute of Frauds. It was properly held that the Will in and of itself was not a "sufficient" memorandum of the agreement. On numerous occasions throughout the opinion stress is laid upon the fact that it was a law action and not an action to enforce the specific performance of a contract.
In the very beginning of the opinion the following language is used: "* * * It needs to be emphasized at the outset that it is not an action for the specific performance of a contract to devise, an action cognizable in equity, but an action for damages for the breach of such contract, an action strictly cognizable at law."
And in the opinion it is stated:
"But it is one thing to enforce this rule and an entirely different thing to permit a recovery of damages for the breach of a parol contract obnoxious to the statute. The *Page 40 
one is based upon an implied contract; the other upon an express. * * *"
"It thus appearing that it is impossible to maintain an action at law for damages on account of the breach of a parol contract obnoxious to the statute, by virtue of alleged part performance of the contract, the evidence tending to establish the claim of the plaintiff to such part performance becomes entirely negligible; * * *."
The plaintiff sought to prove the agreement and take the case out of the Statute of Frauds by introducing in evidence the Will when there was no part of the agreement set forth in the Will. It is apparent, therefore, that the Will was no evidence tending to show that the alleged contract was in writing; consequently, that instrument being the only written evidence offered to make the case out of the Statute of Frauds, it was manifestly insufficient to prove the alleged contract when there was no reference made to the contract in the Will.
We have an entirely different situation in this case. This suit is unquestionably to enforce the performance of an agreement cognizable in a Court of equity, and any evidence whether it be by parol or in writing is admissible; and even if the parol evidence is obnoxious to the Statute of Frauds in a law case, it would be admissible as proof of the alleged contract.
The case of Brown v. Golightly, 106 S.C. 519,91 S.E., 869, Ann. Cas., 1918-A, 1185, referred to at length in the opinion of Mr. Justice Stukes has, while not specifically by name, been overruled time and again, and is no authority. I have grave doubt that there was a concurrent finding of fact by the Master and the Circuit Judge relating even to the alleged contract to devise. Certainly there wasn't as to part performance of the contract. *Page 41 
If the opinion of MR. JUSTICE STUKES becomes the prevailing opinion, then this class of cases will be practically outlawed in this State.